DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 is objected to because of the following informalities:  
Regarding claim 13, the claimed, “generating the nucleic acid sequence reads” lacks antecedent basis in the claims.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14–20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 14, and claims dependent therefrom, are indefinite for recitation of “one or more processors and a memory, the memory storing computer program instructions that when executed by the one or more processors cause the one or more processors to: … determine nucleic acid reads of the soil sample.” However, one or more processors and memory (i.e. a computer) is not capable of determining nucleic acid reads from a physical sample (i.e. genetic material in the soil sample). Thus, this adds a process step beyond what a computer can perform, resulting in a claim that is both a system and a process, rendering the claim indefinite. See MPEP 2173.05(p). To overcome this rejection, appropriate structure should be included in the system claim for performing the recited function. It is noted, Applicant’s specification, at paragraph [0049], provides support for a sequencer for performing sequencing on the microbial material that can output the sequence reads to a computer.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1–3, 6–11, 13–16, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knight et al. (US Pub. # 20150284810), hereinafter referred to as Knight.
Regarding claim 1, Knight teaches, “A method comprising: receiving metadata describing a soil sample, the metadata indicating one or more types of crops grown in a geographical location having the soil sample (para. [0010, 0015, 0047]); determining nucleic acid sequence reads of the soil sample [0021]; determining, for each nucleic acid sequence read of at least a subset of the nucleic acid sequence reads, taxonomic information of the nucleic acid sequence read [0021]; determining microbial composition of the soil sample using the taxonomic information [0021]; determining reference metrics of soil samples from geographical locations in which the one or more types of crops were grown [0015, 0016]; determining a metric of the soil sample using the microbial composition and the reference metrics [0306]; and transmitting the metric to a client device for display on a user interface [0022, 0051].”  
Regarding claim 2, Knight teaches, “wherein determining the metric of the soil sample comprises: determining a value of a soil health indicator of the soil sample using the microbial composition; determining a distribution of values of the soil health indicator for the soil samples using the reference metrics; and determining a percentile of the value with respect to the distribution of values [0040, 0191, 0255, 0306].”  
Regarding claim 3, Knight teaches, “wherein determining the metric of the soil sample furthercomprises: - 29 -determining one or more of oxygen status, nitrogen capacity, phosphorous capacity, potassium capacity, available carbon, or plant growth promoting bacteria of the soil sample [0241, 0306].”  
 Regarding claim 6, Knight teaches, “wherein determining the microbial composition of the soil sample using the taxonomic information comprises: determining a plurality of organisms in the soil sample; determining, for each of the plurality of organisms, a measure of the organism in the soil sample; and normalizing the measure using a total measure of organisms in the soil sample [0191, 0255, 0264].”  
Regarding claim 7, Knight teaches, “wherein determining the nucleic acid sequence reads of the soil sample comprises: extracting microbial genetic material from the soil sample; generating the nucleic acid sequence reads using the microbial genetic material; and filtering the nucleic acid sequence reads [0021, 0110, 0248].”  
Regarding claim 8, Knight teaches, “wherein the metadata further indicates global positioning system (GPS) coordinates of the geographical location, at least one attribute describing treatment of the soil sample, or a soil type of the soil sample [0047].”  
Regarding claim 9, Knight teaches, “A method comprising: obtaining a soil sample from a geographical location [0087]; receiving metadata indicating the geographical location [0047]; determining a plurality of organisms in the soil sample [0103]; determining, for each of the plurality of organisms, a measure of the organism in the soil sample [0187]; determining microbial composition of the soil sample using the measures of the organisms [0227]; determining reference metrics of soil samples from geographical locations within a threshold distance of the geographical location [0047, 0087]; determining a metric of the soil sample using the microbial composition and the reference metrics [0306]; and transmitting the metric to a client device for display on a user interface [0022, 0051].”  
Regarding claim 10, Knight teaches, “wherein determining the metric of the soil sample comprises: determining a value of a soil health indicator of the soil sample using the microbial composition; determining a distribution of values of the soil health indicator for the soil samples using the reference metrics; and determining a percentile of the value with respect to the distribution of values [0040, 0191, 0255, 0306].”  
Regarding claim 11, Knight teaches, “wherein determining the metric of the soil sample further comprises: -31 -determining one or more of oxygen status, nitrogen capacity, phosphorous capacity, potassium capacity, available carbon, or plant growth promoting bacteria of the soil sample [0241, 0306].”  
Regarding claim 13, Knight teaches, “extracting microbial genetic material from the soil sample; and generating the nucleic acid sequence reads using the microbial genetic material, wherein the measures of the organisms in the soil sample are determined using the nucleic acid sequence reads [0021, 0103, 0110].”  
Regarding claim 14, Knight teaches, “A system comprising: a sampling tube for obtaining a soil sample from a geographical location [0087]; and one or more processors and a memory, the memory storing computer program instructions that when executed by the one or more processors cause the one or more processors to: receive metadata describing the soil sample [0063], the metadata indicating one or more types of crops grown in the geographical location [0010, 0015, 0047]; determine nucleic acid sequence reads of the soil sample [0110]; determine, for each nucleic acid sequence read of at least a subset of the nucleic acid sequence reads, taxonomic information of the nucleic acid sequence read [0103]; - 32 -determine microbial composition of the soil sample using the taxonomic information [0227]; determine reference metrics of soil samples from geographical locations in which the one or more types of crops were grown [0306]; determine a metric of the soil sample using the microbial composition and the reference metrics [0306]; and transmit the metric to a client device for display on a user interface [0022, 0051, 0264].”  
Regarding claim 15, Knight teaches, “wherein determine the metric of the soil sample comprises: determine a value of a soil health indicator of the soil sample using the microbial composition; determine a distribution of values of the soil health indicator for the soil samples using the reference metrics; and determine a percentile of the value with respect to the distribution of values [0040, 0191, 0255, 0306].”  
Regarding claim 16, Knight teaches, “wherein determine the metric of the soil sample further comprises: determine one or more of oxygen status, nitrogen capacity, phosphorous capacity, potassium capacity, available carbon, or plant growth promoting bacteria of the soil sample [0241, 0306].”  
Regarding claim 19, Knight teaches, “wherein determine the microbial composition of the soil sample using the taxonomic information comprises: determine a plurality of organisms in the soil sample; determine, for each of the plurality of organisms, a measure of the organism in the soil sample: and normalize the measure using a total measure of organisms in the soil sample [0191, 0255, 0264].”  
Regarding claim 20, Knight teaches, “wherein the metadata further indicates global positioning system (GPS) coordinates of the geographical location, at least one attribute describing treatment of the soil sample, or a soil type of the soil sample [0047].”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knight (US Pub. # 20150284810) in view of Aranda et al. (“Microbial Communities Associated with the Root System of Wild Olives (Olea europaea L. subsp. europaea var. sylvestris) are Good Reservoirs of Bacteria with Antagonistic Potential Against Verticillium dahliae,” Plant Soil, 20 February 2011 (20.02.2011), Vol. 343, Pgs. 329-345. entire document), hereinafter referred to as Aranda.
Regarding claims 4, 12, and 17, Knight does not appear to teach, “wherein determining the metric of the soil sample further comprises: determining a level of root disease suppression or post-harvest degradation of crops grown in the geographical location using the microbial composition.” However, Aranda teaches the deficiencies of Knight (see Abstract). It would have been obvious to one skilled in the art at the time of filing to modify Knight’s invention to include wherein determining the metric of the soil sample further comprises: determining a level of root disease suppression or post-harvest degradation of crops grown in the geographical location using the microbial composition.
The ordinary artisan would have been motivated to modify Knight’s invention for at least the purpose of identifying or isolating suitable biocontrol agents (see Aranda’s Abstract).
Claim(s) 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knight (US Pub. # 20150284810) in view of Calvo et al. (“Biological Control of Postharvest Spoilage Caused by Penicillium expansum and Botrytis cinerea in Apple by Using the Bacterium Rahnella aquatilis,” International Journal of Food Microbiology, 15 February 2007 (15.02.2007), Vol. 113, No. 3, Pgs. 251-257, entire document), hereinafter referred to as Calvo.
Regarding claims 5 and 18, Knight does not appear to teach, “wherein determining the metric of the soil sample further comprises: determining a level of post-harvest degradation of crops grown in the geographical location using the microbial composition.” However, Calvo teaches the deficiencies of Knight (see Abstract; see pg. 251, col. 2, para. 1). It would have been obvious to one skilled in the art at the time of filing to modify Knight’s invention to include wherein determining the metric of the soil sample further comprises: determining a level of post-harvest degradation of crops grown in the geographical location using the microbial composition.
The ordinary artisan would have been motivated to modify Knight’s invention for at least the purpose of identifying biocontrol agents for preserving crops/fruit (see Calvo).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO–892 form. The references cited herewith teach methods and systems for determining soil health, similar to the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D WALSH whose telephone number is (571)272-2726. The examiner can normally be reached M-F, 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN D WALSH/Primary Examiner, Art Unit 2852